Exhibit 10.1


VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”) is made and entered into as of June 5,
2017 by and among Open Text Corporation, a Canadian corporation (“Parent”) and
the undersigned shareholder (the “Shareholder”) of Covisint Corporation, a
Michigan corporation (the “Company”).
RECITALS
WHEREAS, concurrently with the execution of this Agreement, Parent, Cypress
Merger Sub, Inc., a Michigan corporation and wholly owned subsidiary of Parent
(“Merger Sub”), and the Company are entering into an Agreement and Plan of
Merger (the “Merger Agreement”), pursuant to which Merger Sub will be merged
with and into the Company, and the Company will be the surviving corporation and
continue as a wholly owned subsidiary of Parent (the “Merger”);
WHEREAS, the Shareholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such
number of shares of Company Common Stock and options or restricted stock units
to purchase such number of shares of Company Common Stock as is indicated on the
signature page of this Agreement; and
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Shareholder, and in order to induce Parent to enter
into the Merger Agreement, the Shareholder (solely in the Shareholder’s capacity
as such) has agreed to, enter into this Agreement and vote all of the Subject
Shares (as defined below), to the extent such Subject Shares are entitled to be
voted, as described herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties to this
Agreement agree as follows:
1.Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:
(a)    “Expiration Date” shall mean the earliest to occur of such date and time
as: (i) the Merger Agreement shall have been terminated in accordance with its
terms; (ii) the Effective Time; and (iii) at the option of the Shareholder, upon
Parent’s receipt of written notice by the Shareholder following any amendment or
modification to the Merger Agreement that materially adversely affects the
Shareholder (including but not limited to any reduction or change in the amount
of or form of the Merger Consideration or any change in the conditions to the
Merger).
(b)    “Subject Shares” shall mean: (i) all securities of the Company (including
all shares of Company Common Stock and all options, restricted stock units and
other rights to acquire shares of Company Common Stock) owned by the Shareholder
as of the date hereof; and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, restricted stock units and other rights to acquire shares of Company
Common Stock) of which the Shareholder acquires beneficial ownership during the
period from the date of this Agreement through the Expiration Date (including by
way of purchase, exercise of options, restricted stock units or other





--------------------------------------------------------------------------------

Exhibit 10.1


securities, the conversion or exchange of any securities, stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares and
the like).
(c)    A Person shall be deemed to have effected a “Transfer” of a Subject Share
if such Person, directly or indirectly: (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or otherwise disposes of
(including by gift or any Constructive Disposition) such Subject Share or any
interest therein; or (ii) enters into an agreement or commitment providing for
the sale, pledge, encumbrance, assignment, grant of an option with respect to,
transfer, tender or other disposition (including by gift or Constructive
Disposition) of such Subject Share or any interest therein. As used herein, the
term “Constructive Disposition” means, with respect to any Subject Share, a
short sale with respect to such security, entering into or acquiring an
offsetting derivative contract with respect to such security, entering into or
acquiring a futures or forward contract to deliver such security or entering
into any other hedging or other derivative transaction that has the effect of
materially changing the economic benefits and risks of ownership of such Subject
Share.
2.Transfer of Subject Shares.
(a)    Transfer Restrictions. The Shareholder shall not (i) cause or permit any
Transfer of any of the Subject Shares to be effected or (ii) enter into any
contract, agreement, option, instrument or other arrangement or understanding
with respect to the direct or indirect Transfer of any Subject Shares. The
Shareholder shall not, and shall not permit any Person under the Shareholder’s
control or any of its or such Person’s respective Representatives to, seek or
solicit any such Transfer or any such contract, agreement, option, instrument or
other arrangement or understanding.
(b)    Transfer of Voting Rights. The Shareholder shall not deposit (or permit
the deposit of) any Subject Shares into a voting trust or grant any proxy, power
of attorney, right of first offer or refusal or enter into any voting agreement
or similar agreement with respect to any of the Subject Shares in contravention
of the obligations of the Shareholder under this Agreement.
(c)    Exceptions. Nothing in this Section 2 shall prohibit a Transfer of
Subject Shares by the Shareholder: (i) if the Shareholder is an individual: (A)
to any member of the Shareholder’s immediate family or to a trust for the
benefit of the Shareholder or any member of the Shareholder’s immediate family;
or (B) upon the death of the Shareholder; or (ii) if the Shareholder is a
partnership or limited liability company, to one or more partners or members of
the Shareholder or to an affiliated corporation under common control with the
Shareholder; provided, however, that a Transfer referred to in this Section 2(c)
shall be permitted only if the transferee agrees in writing, reasonably
satisfactory in form and substance to Parent, to be bound by the terms of this
Agreement. Further, nothing in this Section 2 shall prohibit the Shareholder
from holding any portion of the Subject Shares in a securities margin account,
subject to the terms and conditions of such account.
(d)    Stop Transfer Order. The Shareholder hereby authorizes Parent to direct
the Company to impose stop orders to prevent the Transfer of any Subject Shares
on the books of the Company in violation of this Agreement.
3.Agreement to Vote Subject Shares.
(a)    At every meeting of the shareholders of the Company however called
(whether annual or special), and at every adjournment or postponement thereof,
and on every action or approval by written consent of the shareholders of
Company, the Shareholder (solely in the Shareholder’s capacity as





--------------------------------------------------------------------------------

Exhibit 10.1


such) shall vote or deliver a written consent with respect to all of the Subject
Shares to the fullest extent such Subject Shares are entitled to be voted
(regardless of any Adverse Recommendation Change):
(i)    in favor of the approval of the Merger Agreement and, without limitation
of the preceding language, the approval of any proposal to adjourn or postpone
any meeting of the shareholders of the Company to a later date if there are not
sufficient votes for approval of the Merger Agreement on the date on which such
meeting is held to the extent Company shareholder approval is required for such
adjournment or postponement and such adjournment or postponement is in
accordance with Section 5.4(e) of the Merger Agreement;
(ii)    against approval of any proposal made in opposition to, or in
competition with, the consummation of the Merger or any other transactions
contemplated by the Merger Agreement; and
(iii)    against any of the following actions: (A) any Acquisition Transaction;
and (B) any other action or agreement (except any proposal to adjourn or
postpone any meeting of the shareholders of the Company contemplated in clause
(i) above) that is intended to or would reasonably be expected to impede,
prevent, delay or adversely affect the Merger or any other transactions
contemplated by the Merger Agreement.
(b)    At any meeting of the shareholders of the Company called, and at every
adjournment or postponement thereof, the Shareholder shall cause the Subject
Shares, to the extent applicable, to be counted as present thereat for purposes
of establishing a quorum.
(c)    The Shareholder shall not enter into any agreement or understanding with
any Person to vote or give voting instructions in any manner in violation of the
terms of this Section 3 and further hereby agrees not to commit or agree to take
any action in violation of this Section 3.
4.Directors and Officers. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall (or shall require the Shareholder to
attempt to) limit or restrict the Shareholder in his or her capacity as a
director or officer of the Company, or any designee of the Shareholder who is a
director or officer of the Company, from acting in such capacity or voting in
such person’s sole discretion on any matter (it being understood that this
Agreement shall apply to the Shareholder solely in the Shareholder’s capacity as
a shareholder of the Company).
5.Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Shareholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”) with respect to the Subject Shares, which shall be
irrevocable to the fullest extent permissible by law.
6.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any of the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Shareholder, and Parent shall not have the authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Shareholder in the
voting of any of the Subject Shares to the extent such Subject Shares are
entitled to be voted, except as otherwise provided herein.





--------------------------------------------------------------------------------

Exhibit 10.1


7.Representations and Warranties of the Shareholder. Shareholder hereby
represents and warrants to Parent and Merger Sub as follows:
(a)     Binding Agreement. This Agreement has been duly executed and delivered
by Shareholder and constitutes the valid and binding obligations of Shareholder,
enforceable against Shareholder in accordance with its terms;
(b)     Title to Shares. Shareholder solely owns beneficially the Shares, free
and clear of any Encumbrance, and such Shares represent the only securities of
the Company owned by Shareholder; and
(c)     Transfer Restriction. Except for this Agreement, Shareholder is not a
party to any option, restricted stock unit, purchase right, or other Contract
that could require Shareholder to sell, transfer or otherwise dispose of any
equity or ownership interest in the Company or any of its Subsidiaries.
8.Representations and Warranties of Parent. Parent represents and warrants to
the Shareholder as follows:
(a)    Organization; Power; Binding Agreement. Parent is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization and has full power and authority to execute and deliver this
Agreement, to perform all of Parent’s obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by Parent of
this Agreement, the performance by Parent of its obligations hereunder and the
consummation by Parent of the transactions contemplated hereby have been duly
and validly authorized by Parent and no other actions or proceedings on the part
of Parent are necessary to authorize the execution and delivery by the
Shareholder of this Agreement, the performance by Parent of its obligations
hereunder or the consummation by Parent of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Parent and, assuming this
Agreement constitutes a valid and binding obligation of the Shareholder,
constitutes a valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) rules of
law governing specific performance and other equitable remedies.
(b)    No Conflicts. Except for filings under the Exchange Act, no filing with,
and no permit, authorization, consent or approval of, any Governmental Body is
necessary for the execution and delivery by Parent of this Agreement, the
performance by Parent of its obligations hereunder and the consummation by
Parent of the transactions contemplated hereby. None of the execution and
delivery by Parent of this Agreement, the performance by Parent of its
obligations hereunder or the consummation by Parent of the transactions
contemplated hereby will: (i) conflict with or result in any breach of any
organizational documents applicable to Parent; (ii) result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any note, loan agreement, bond, mortgage, indenture, commitment,
arrangement, understanding or other agreement to which Parent is a party or by
which Parent or any of Parent’s properties or assets may be bound; or (iii)
violate any order, writ, injunction, decree, judgment, order, statute, rule or
regulation applicable to Parent or any of Parent’s properties or assets.





--------------------------------------------------------------------------------

Exhibit 10.1


9.    No Solicitation; Notification.
(a)    No Solicitation. The Shareholder understands and acknowledges the
obligations of the Company under Section 5.3(a) of the Merger Agreement and
agrees that the Shareholder (solely in the Shareholder’s capacity as such) shall
not, and shall not authorize or permit any investment banker, attorney or other
advisor or representative retained by the Shareholder to act on the
Shareholder’s behalf to, directly or indirectly, take any action or omit to take
any action in contravention of such obligations or to circumvent the purposes of
Section 5.3(a) of the Merger Agreement or otherwise take any action that the
Company is prohibited from taking or authorizing to be taken pursuant to Section
5.3(a) of the Merger Agreement.
(b)    Notice of Certain Events. The Shareholder agrees to promptly notify
Parent of any development occurring after the date hereof that causes, or that
would reasonably be expected to cause, any breach of any of the representations
and warranties of the Shareholder set forth herein.
10.    Disclosure. The Shareholder shall permit Parent to publish and disclose
in all documents and schedules filed with the SEC, and any press release or
other disclosure document that Parent determines to be necessary or desirable in
connection with the Merger and any transactions related thereto, the
Shareholder’s identity and ownership of Subject Shares and the nature of the
Shareholder’s commitments, arrangements and understandings under this Agreement.
11.    Consents and Waivers. The Shareholder hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any agreements to which the Shareholder is a party or pursuant to
any rights the Shareholder may have.
12.    Street Name Subject Shares. The Shareholder agrees to deliver a letter to
each financial intermediary or other Person through which the Shareholder holds
Subject Shares that informs such Person of the Shareholder’s obligations under
this Agreement and that directs such Person to not act in disregard of such
obligations without the prior written consent of Parent.
13.    Further Assurances. The Shareholder agrees not to take any action which
would make any representation or warranty of such Shareholder herein untrue or
incorrect in any material respect as of any time prior to the termination of
this Agreement or take any action that would have the effect of preventing or
disabling it from performing its obligations under this Agreement. Subject to
the terms and conditions of this Agreement, the Shareholder shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary to fulfill such Shareholder’s
obligations under this Agreement.
14.    Termination. This Agreement and the Proxy shall terminate and shall have
no further force or effect as of the Expiration Date; provided, that Section 15
shall survive such termination. Notwithstanding the foregoing, nothing set forth
in this Section 14 or elsewhere in this Agreement shall relieve either party
hereto from liability, or otherwise limit the liability of either party hereto,
for any material breach of this Agreement. For the avoidance of doubt, this
Agreement does not terminate upon any Adverse Recommendation Change unless the
Merger Agreement is terminated in accordance with its terms.
15.    Miscellaneous.
(a)    Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and





--------------------------------------------------------------------------------

Exhibit 10.1


permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void.
(b)    Amendments; Waiver. This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing signed on behalf of each of the parties hereto, or, in the case of a
waiver, by an instrument signed on behalf of the party waiving compliance.
(c)    Specific Enforcement. The parties hereto agree that irreparable damage
would occur to Parent for which monetary damages would not be an adequate remedy
in the event that any of the provisions of this Agreement are not performed in
accordance with the terms hereof or are otherwise breached by the Shareholder,
and that Parent, in addition to any other remedy to which Parent is entitled at
law or in equity, shall be entitled to specific performance and the issuance of
injunctive and other equitable relief to prevent breaches or threatened
breaches. The Shareholder further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.
(d)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly delivered: (i) upon receipt if personally
delivered, sent by registered or certified mail, return receipt requested,
postage prepaid, or sent for next Business Day delivery, fees prepaid, via a
reputable nationwide overnight courier service; or (ii) on the date of
confirmation of receipt (or the first (1st) Business Day following such receipt
if the date of such receipt is not a Business Day) of transmission by facsimile,
in each case to the intended recipient as set forth below (or to such other
address or facsimile telephone number as such party shall have specified in a
written notice given to the other parties hereto):
if to Parent:
Open Text Corporation
105 Adelaide Street West
12th Floor
Toronto, Ontario M5H 1P9
Attention: Gordon Davies, EVP, Chief Legal Officer and Corporate Development
Facsimile No: (226) 315-0963
Email: gdavies@opentext.com


with a copy to (which copy shall not constitute notice):


Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington, D.C. 20004
Attention:    Richard Holbrook
Facsimile No: (202) 628-5116
Email: rholbrook@crowell.com


if to the Shareholder, to its address set forth on the Shareholder’s signature
page hereto, with a copy to:
Paul Hastings LLP





--------------------------------------------------------------------------------

Exhibit 10.1


695 Town Center Drive, 17th Floor
Costa Mesa, California 92626
Attention: William Simpson
Facsimile No: (858) 458-3130
Email: williamsimpson@paulhastings.com


(e)    No Waiver. The failure of either party hereto to exercise any right or
remedy provided under this Agreement, or to insist upon compliance by any other
party with its obligations under this Agreement, shall not constitute a waiver
by such party of such party’s right to exercise any such right or remedy or to
demand such compliance.
(f)    Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. All actions and proceedings arising out of or relating to this Agreement
or the negotiation, validity or performance of this Agreement shall be heard and
determined exclusively in the Court of Chancery of the State of Delaware, and
the parties irrevocably submit to the jurisdiction of such court (and, in the
case of appeals, the appropriate appellate court therefrom) in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware, shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties agree that service of any
court paper may be made in any manner as may be provided under Section 15(d) or
otherwise under the applicable laws or court rules governing service of process
in such court. The parties hereto agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
(g)    Entire Agreement; No Third Party Beneficiary. This Agreement, including
Exhibit A hereto, together with the Merger Agreement, constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement. This Agreement, including Exhibit A, is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns or to
otherwise create any third party beneficiary hereto.
(h)    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
(i)    Construction.
(i)    For purposes of this Agreement, whenever the context requires, the
singular number shall include the plural, and vice versa, and any reference to
gender shall include the masculine, feminine and neuter genders.





--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.
(iii)    As used in this Agreement, unless the text otherwise requires, the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”, and the word “or” shall not be deemed exclusive and shall
mean “and/or.”
(iv)    Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
(v)    The use of the terms “hereunder,” “hereof,” “hereto” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section, paragraph or clause of this Agreement.
(j)    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
(k)    Counterparts; Signatures. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means.
[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.        




OPEN TEXT CORPORATION
SHAREHOLDER:
 
 
 
 
By:
By:            
 
 
Name:
 
 
 
Title:
 
 
 
 
Subject Shares Beneficially Owned
 
 
 
_______ shares of Company Common Stock
 
 
 
_______ shares of Company Common Stock issuable upon exercise of outstanding
options
 
 
 
_______ shares of Company Common Stock underlying outstanding restricted stock
units
 
 
 
 
 
 
 
 
 
ADDRESS:



                        


    






**** VOTING AGREEMENT ****





--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
IRREVOCABLE PROXY
The undersigned shareholder (the “Shareholder”) of Covisint Corporation, a
Michigan corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints the directors on the Board of Directors of Open Text
Corporation, a Canadian corporation (“Parent”), each of their designees, and
each of them, as the sole and exclusive attorneys and proxies of the
Shareholder, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the Shareholder
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be beneficially owned by the Shareholder,
and any and all other shares or securities of the Company issued or issuable in
respect thereof on or after the date hereof (collectively, the “Subject Shares”)
in accordance with the terms of this Irrevocable Proxy until the Expiration Date
(as defined below). Upon the Shareholder’s execution of this Irrevocable Proxy,
any and all prior proxies given by the Shareholder with respect to any Subject
Shares are hereby revoked and the Shareholder agrees not to grant any subsequent
proxies with respect to the Subject Shares until after the Expiration Date.
This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and among Parent and the Shareholder (the
“Voting Agreement”), and is granted in consideration of Parent entering into
that certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), among Parent, Cypress Merger Sub, Inc., a Michigan corporation and
wholly owned subsidiary of Parent (“Merger Sub”), and the Company, pursuant to
which Merger Sub will be merged with and into the Company, and the Company will
be the surviving corporation and continue as a wholly owned subsidiary of Parent
(the “Merger”).
As used herein, the term “Expiration Date” shall mean the earliest to occur of
such date and time as: (i) the Merger Agreement shall have been terminated in
accordance with its terms; (ii) the Effective Time (as defined in the Merger
Agreement); and (iii) at the option of the Shareholder, upon Parent’s receipt of
written notice by the Shareholder following any amendment or modification to the
Merger Agreement that materially adversely affects the Shareholder (including
but not limited to any reduction or change in the amount of or form of the
Merger Consideration or any change in the conditions to the Merger).
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the Shareholder, at any time prior to the Expiration Date, to
act as the Shareholder’s attorney and proxy to vote the Subject Shares to the
fullest extent such Subject Shares are entitled to be voted, and to exercise all
voting, consent and similar rights of the Shareholder with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents) at every annual, special, adjourned or postponed meeting of
shareholders of the Company and in every written consent in lieu of such meeting
(regardless of any Adverse Recommendation Change, as such term is defined in the
Merger Agreement): (i) in favor of the approval of the Merger Agreement and,
without limitation of the preceding language, the approval of any proposal to
adjourn or postpone any meeting of the shareholders of the Company to a later
date if there are not sufficient votes for adoption of the Merger Agreement on
the date on which such meeting is held to the extent Company shareholder
approval is required for such adjournment or postponement and such adjournment
or postponement is in accordance with Section 5.4(e) of the Merger Agreement;
(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger or any other transactions contemplated by the
Merger Agreement; and (iii) against any of the following actions: (A) any
Acquisition Transaction; and (B) any other action or





--------------------------------------------------------------------------------

Exhibit 10.1


agreement (except any proposal to adjourn or postpone any meeting of the
shareholders of the Company contemplated in clause (i) above) that is intended
to or would reasonably be expected to impede, prevent, delay or adversely affect
the Merger or any other transactions contemplated by the Merger Agreement.
The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The Shareholder may vote the Subject Shares to the extent such
Subject Shares are entitled to be voted on all other matters.
Any obligation of the Shareholder hereunder shall be binding upon the successors
and permitted assigns of the Shareholder.
This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.
The Shareholder acknowledges and agrees that neither Parent nor any of its
successors, permitted assigns, Affiliates (as such term is defined in the Merger
Agreement), employees, shareholders, agents or other representatives, shall
incur any liability to the Shareholder in connection with or as a result of any
exercise of the proxy granted to Parent pursuant to this Irrevocable Proxy,
other than in connection with any such exercise that results in a breach by
Parent of this Irrevocable Proxy (in which case, only Parent may incur any
liability therefor).
Dated: June ___, 2017
SHAREHOLDER:
 
 
 
 
 
By:______________________________________
 
 
 
Name:____________________________________
 
 
 
Title:_____________________________________







***** IRREVOCABLE PROXY ****



